DETAILED ACTION
1.          Claims 1 and 13-29 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 12/08/2021, the Office acknowledges the current status of the claims: claims 1 and 13-29 have been amended, and no new matter appears to be added.
3.          In response to the amendments received in the Office on 12/08/2021, the objections of claims 2-18 under 35 USC 112(d) have been withdrawn.

Terminal Disclaimer
3.          The terminal disclaimer filed on 12/08/2021 disclaiming the terminal portions of any patent granted on this application which would extend beyond the expiration dates of 7,894,330 B2, 8,681,599 B2, 9,048,991 B2, 9,548,839 B2, 10,014,988 B2, and 10,680,767 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.          Claims 1 and 13-29 are allowed.
5.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of mapping a physical hybrid 1’i/ n՛0  or ratio n՛1’i/ n՛1 in an OFDM symbol, with index, 1'i, wherein n՛1’i is the number of available resource element groups in the OFDM symbol, with index 1'i, wherein n'0 is the number of available resource element groups in an OFDM symbol with index 0 in a sub-frame, wherein n՛1 is the number of available resource element groups in an OFDM symbol with index 1 in the sub-frame, and, wherein the number of available resource element groups in the OFDM symbol is defined as the number of resource element groups to which a physical control format indicator channel (PCFICH) is not allocated among a total resource element groups.

            US PGPub 2009/0147743 A1 to Parkvall et al. discloses a method for mapping a physical hybrid automatic repeat request indicator channel (PHICH) to orthogonal frequency division multiplexing (OFDM) symbols using resource elements as units, comprising determining an index of resource element groups in which repetitive pattern of the PHICH is transmitted, said index being determined according to a ratio of the number of available resource element groups in an OFDM symbol in which the PHICH is transmitted and the number of available resource element groups in at least one other OFDM symbol; and mapping the PHICH to the OFDM symbols according to the determined index ([0055-0063] - disclose an example of mapping PHICH. The index of available resource element groups is determined based upon those available, i.e. not in use by PCFICH, and PHICH are mapped to available resources.). However, Parkvall .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 6, 2022